DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 6/27/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner did not indicate the materially different apparatus and/or method.  This is not found persuasive because the Examiner indicated that the method claims did not recite all of the structural limitations of the prosthesis recited in claim 1. As such, as a mere example, the method could be carried out by a prosthesis that was NOT percutaneous, which is materially different from the claimed prosthesis, which is REQURIED to be percutaneous in claim 1. Additionally, the plurality of electrodes in claim 1 are not required to be in communication with respective leads of the lead assembly, as required by claim 11. These differently claimed features would also be the different search queries used for each distinct invention.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities:  please check the formatting of the claim.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, “means for securing the lead through the piercing” in claim 20 refers to glue, or an overmold of the lead assembly, or equivalents.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 20 requires “placing a portion of a meand for securing the lead through the piercing.” However, “a piercing” as an actual structure was never previously recited. The claim only previously recited a method step of “piercing a tragus” and it is unclear how something could be placed through an “act of piercing” as claimed.
Specification
The disclosure is objected to because of the following informalities: The first paragraph should be updated to indicate that US App. No. 15/248,120 is now US Patent No. 10,773,081.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 15, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sacha (US 2005/0033384).
Regarding claims 11 and 16, Sacha discloses a method comprising accessing a middle ear cavity in a recipient and implanting an assembly 41 comprising an electrode array 43 and an electrical lead assembly 47 in wired communication with the electrode array such that the lead assembly extends through an artificial incision in the tympanic membrane 77 (fig 1 and 16, par. 0013, 0020, 0059). The electrode array includes a plurality of electrodes implanted in a cochlea and the electrodes are in wired communication with a plurality of wires/leads (par. 0058). 
Regarding claim 12, no bone drilling is disclosed in Sacha.
Regarding claim 15, after the tympanic membrane heals around the lead assembly, it is fixed to the tympanic membrane tissue (par. 0059).
Regarding claim 17, Sacha discloses the implantable portions do not contain any active electronics (par. 0054).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sacha.
Regarding claim 13, Sacha discloses that the implantation is executed using only local anesthesia (see abstract and par. 0029, 0053). The device of Sacha can be used on any patient suffering from a hearing defect, and while Sacha does not EXPLICITLY disclose that the patient is not suffering from any other ailment other than the hearing defect, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that since the device of Sacha is for treating a hearing defect, the patient need not be suffering from any other ailment to function correctly
Regarding claim 14, Sacha explicitly discloses a plurality of electrodes and a plurality of leads/wires, a connector 33 and connecting the connector to an external device outside the tympanic membrane and the inner ear of the recipient (fig. 9 and par. 0058), but is silent as to there being at least seven electrodes and leads/wires. However, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the “large number of electrodes” of Sacha to have at least seven electrodes and wires/leads if at least seven electrodes were necessary to effectively treat the hearing defect of the patient.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sacha in view of Dhanasingh et al. (US 2016/0096012, hereinafter Dhanasingh).
Sacha discloses the applicant’s basic invention but is silent as to providing excess lead assembly in the ear. Attention is directed to the Dhanasingh reference, which discloses a cochlear lead, and thus is analogous art with Sacha. Dhanasingh discloses the lead assembly 301 can have excess lead assembly stored in the ear (par. 0028). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Sacha to have excess lead assembly stored in the ear as taught by Dhanasingh in order to allow for growth of the patient (par. 0028 for motivation).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sacha in view of Gibson (US 2009/0254163).
Sacha discloses the applicant’s basic invention but is silent as to the lead assembly having a stop that can be placed proximate (i.e., “near”) the tympanic membrane. Attention is directed to the Gibson reference, which discloses a cochlear lead, and thus is analogous art with Sacha. Gibson discloses the lead assembly 118 can have a stop 504 that is placed near/proximate the tympanic membrane 104 (par. 0073). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Sacha to include a stop that can be placed near/proximate the tympanic membrane as taught by Gibson in order to ensure the lead assembly is placed at the correct location (par. 0073 for motivation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792